Citation Nr: 0841145	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  05-13 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for chronic asthma.  

2.  Entitlement to service connection for chronic head injury 
residuals.  

3.  Entitlement to service connection for chronic left eye 
injury residuals  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had certified active service from September 1978 
to August 1982 and additional active duty for training with 
the Ohio National Guard.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Cleveland, Ohio, Regional Office (RO) which denied service 
connection for chronic asthma, and a February 2006 rating 
decision, which denied service connection for chronic head 
injury residuals and chronic left eye injury residuals.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

The veteran asserts that service connection is warranted for 
chronic asthma as the claimed disability existed prior to 
service entrance and was aggravated during his periods of 
active duty for training with the Ohio National Guard.  He 
contends that service connection is also warranted for 
chronic head injury residuals and chronic left eye injury 
residuals as he sustained significant head trauma in a July 
1983 altercation during active duty for training with the 
Ohio National Guard.  The veteran advances that his chronic 
head and left eye injury residuals include a deviated nasal 
septum, a chronic headache disorder, blurred vision, and 
facial nerve impairment.  

In reviewing the record, the Board observes that the veteran 
apparently served with the Ohio National Guard from 1982 to 
1991.  The veteran's complete periods of active duty, active 
duty for training, and inactive duty for training have not 
been verified.  While the RO requested such verification from 
the Ohio National Guard in December 2003, the record contains 
no response from the service entity as to the veteran's 
periods of duty.  The VA should obtain all relevant military 
treatment records and other documentation which could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  Such 
evidence is of particular importance where, as in the instant 
appeal, the veteran's claim is based upon a claim of 
inservice aggravation.  

Private clinical documentation dated in 2006 indicates that 
the veteran was being treated for chronic headaches.  A 
February 2006 treatment record from Christina M. Wirtz, M.D., 
states that the veteran exhibited a deviated nasal septum 
which could be secondary to trauma.  

Service record reflects that the veteran was treated for an 
injury to the left eye after trying to break up a fight 
outside of barracks.  He was also x-rayed for possible 
concussion.  Thus, there is evidence of an in-service injury, 
and lay testimony of continuous symptoms since that time.  
Therefore, the Board finds a VA examination is warranted to 
clarify the nature and etiology of his complaints.  See 
Charles v. Principi, 16 Vet. App. 370 (2002) (Holding that 
under 38 U.S.C.A § 5103A(d)(2) (West 2002), VA was to provide 
a medical examination as "necessary to make a decision on a 
claim, where the evidence of record, taking into 
consideration all information and lay or medical evidence, 
[including statements of the claimant]," and where, the 
claimant had been diagnosed to have tinnitus, and had 
proffered competent lay evidence that he had had continuous 
symptoms of the disorder [i.e., ringing in the ears] since 
his discharge.  Because there was evidence of record 
satisfying two of the requirements of the statute, i.e., 
competent evidence of a current disability or recurrent 
symptoms, and evidence indicating an association between the 
appellant's disability and his active service, but there was 
not of record, competent medical evidence addressing whether 
there is a nexus between his tinnitus and his active service, 
VA was to provide the claimant with a medical "nexus" 
examination).

Accordingly, this case is REMANDED for the following action:  

1.  Contact the National Personnel Record 
Center and/or the appropriate service 
entity and request that (1) it verify the 
veteran's periods of active duty, active 
duty for training, and inactive duty for 
training, if any, with the Ohio National 
Guard and (2) forward all available 
service medical records associated with 
such duty for incorporation into the 
record.  

2.  Then schedule the veteran for a VA 
examination for compensation purposes 
which is sufficiently broad to accurately 
determine the etiology and current nature 
and severity of the veteran's chronic 
asthma and his claimed chronic head and 
left eye injury residuals.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  

The examiner or examiners should advance 
an opinion as to: 

a.  Whether the veteran's asthma 
existed prior to service entrance, 
and, if so, increased in severity 
beyond its natural progression 
during his periods of active 
service/active duty/active duty for 
training; or had its onset during 
active service; or is in any other 
way causally related to active 
service/active duty/active duty for 
training.  

b.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
head injury residuals, including 
headaches, had their onset during 
active service/active duty/active 
duty for training; are etiologically 
related to his July 1983 inservice 
head and eye trauma; or are in any 
other way causally related to active 
service/active duty/active duty for 
training.  

c.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
left eye injury residuals had their 
onset during active service/active 
duty/active duty for training; are 
etiologically related to his 
inservice July 1983 head and eye 
trauma; or are in any other way 
causally related to active 
service/active duty/active duty for 
training.  

Send the claims folders to the examiner 
or examiners for review of pertinent 
documents therein.  The examination 
report should specifically state that 
such a review was conducted.  

3.  Then readjudicate the veteran's 
entitlement to service connection for 
chronic asthma, chronic head injury 
residual, and chronic left eye injury 
residuals.  If the benefits sought on 
appeal remain denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

